 Case: 1:15-cv-10109 Document #: 278 Filed: 11/20/18 Page 1 of 32 PageID #:4514



                    IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION

NIRAV THAKKAR, an individual,
                                                 Case No. 1:15-cv-10109
             Plaintiff,
      v.
                                                 Honorable John J. Tharp, Jr.
OCWEN LOAN SERVICING, LLC, a Delaware
limited liability company; ALTISOURCE            Magistrate Judge Maria Valdez
SOLUTIONS, INC., a Delaware corporation;
ALTISOURCE PORTFOLIO SOLUTIONS,
S.A., a Luxembourg corporation; BAXOL
PROPERTIES, LLC, an Indiana limited liability
company; and LAUDAN PROPERTIES, LLC,
an Ohio limited liability company,

             Defendants.

OCWEN LOAN SERVICING, LLC,

             Defendant/Cross Claimant,

      v.

BAXOL PROPERTIES, LLC, an Indiana limited
liability company; and LAUDAN
PROPERTIES, LLC, an Ohio limited liability
company,

             Defendants/Cross Defendants.

OCWEN LOAN SERVICING, LLC,

             Third-Party Plaintiff,

      v.

GREEN GROUP CORP., an Illinois corporation,

             Third-Party Defendant.


               PLAINTIFF’S RESPONSE IN OPPOSITION TO
              OCWEN’S MOTION FOR SUMMARY JUDGMENT
      Case: 1:15-cv-10109 Document #: 278 Filed: 11/20/18 Page 2 of 32 PageID #:4515



                                                   TABLE OF CONTENTS

INTRODUCTION ........................................................................................................................... 1

STANDARD OF REVIEW ............................................................................................................. 2

RESPONSE TO OCWEN’S “FACTS”........................................................................................... 3

ARGUMENT .................................................................................................................................. 3

I.        OCWEN IS LIABLE FOR THE ACTIONS OF ALTISOURCE, BAXOL,
          LAUDAN AND GREEN GROUP ...................................................................................... 3

II.       THAKKAR’S CLAIMS AGAINST OCWEN DO NOT FAIL AS A MATTER
          OF LAW INDEPENDENTLY ............................................................................................ 8

          A.         Thakkar’s ICFA Claim Does Not Fail as a Matter of Law ..................................... 8

                     i. Ocwen Engaged in Unfair or Deceptive Conduct ............................................. 8

                     ii. Thakkar’s Damages are Proximately Caused by Ocwen................................. 12

          B.         Thakkar’s Claim for Negligence Does Not Fail .................................................... 14

          C.         Thakkar’s Claim for Trespass Does Not Fail ........................................................ 16

          D.         Thakkar’s Claim for Conversion Does Not Fail.................................................... 18

          E.         Thakkar’s Claim for Invasion of Privacy Does Not Fail ....................................... 19

          F.         Thakkar’s Claim for Civil Conspiracy Does Not Fail ........................................... 20

          G.         The Questions of Punitive Damages Should Go to the Jury ................................. 24

CONCLUSION ............................................................................................................................. 25




                                                                     i
   Case: 1:15-cv-10109 Document #: 278 Filed: 11/20/18 Page 3 of 32 PageID #:4516



                                                TABLE OF AUTHORITIES

Cases

Aguirre v. Turner Constr. Co., 501 F.3d 825, 829 (7th Cir. 2007) ............................................. 7, 8

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)............................................................ 2

Barton v. Chi. & N. W. Transp. Co., 757 N.E.2d 533, 555 (Ill. App. 1st Dist. 2001)................... 24

Beaman v. Freesmeyer, 776 F.3d 500, 510 (7th Cir. 2015) .......................................................... 13

Boyd v. U.S. Bank, N.A., 787 F. Supp. 2d 747, 755 (N.D. Ill. 2011) .................. 8, 9, 10, 13, 21, 22

Cebulske v. Johnson & Johnson, 2015 U.S. Dist. LEXIS 33042,
   at *10-11 (S.D. Ill. 2015)........................................................................................................... 4

Cirrincione v. Johnson, 184 Ill. 2d 109 (Ill. 1998)........................................................................ 24

City of Evanston v. Texaco, Inc., 19 F. Supp. 3d 817, 828 (N.D. Ill. 2014).................................. 24

Dunn v. Menard, Inc., 880 F.3d 899, 906 (7th Cir. 2018)............................................................. 14

First Nat’l Bank v. Amco Eng’g Co., 335 N.E.2d 591, 594 (Ill. 1975) ................................... 19, 24

Frazier v. US Bank Nat’l Ass’n, 2013 U.S. Dist. LEXIS 45330,
   at *5 (N.D. Ill. 2013) ............................................................................................... 9, 10, 13, 21

Hammer v. RCS, Inc., 2015 U.S. Dist. LEXIS 162636, *75 (N.D. Ill. 2015) ............................... 24

Jackson v. Bank of New York, 62 F. Supp. 3d 802, 813
   (N.D. Ill. 2014) .................................................................................... 4, 6, 7, 11, 12, 13, 16, 17

Janda v. Kwiatkowski, 2007 U.S. Dist. LEXIS 5427, at *15 (N.D. Ill. 2007) ................................ 3

Jones v. City of Chicago, 856 F.2d 985, 992 (7th Cir. 1988) .................................................. 14, 23

Lawlor v. N. Am. Corp. of Ill., 983 N.E.2d 414, 425, 430 (2012) ............................. 5, 6, 19, 20, 25

Life Plans, Inc. v. Sec. Life of Denver Ins. Co., 800 F.3d 343, 349 (7th Cir. 2015)...................... 11

Lilly Indus. v. Health-Chem Corp., 974 F. Supp. 702, 708 (S.D. Ind. 1997) .................................. 4

Loukas v. Clear Channel Outdoor, Inc., 2013 U.S. Dist. LEXIS 180635,
   at *4 (N.D. Ill. 2013) ................................................................................................................. 4

Lovgren v. Citizens First Nat’l Bank of Princeton, 126 Ill.2d 411, 417 (1989) ...................... 19, 20



                                                                     ii
   Case: 1:15-cv-10109 Document #: 278 Filed: 11/20/18 Page 4 of 32 PageID #:4517



Melvin v. Burling, 141 Ill. App. 3d 786, 789 (1986) ..................................................................... 20

Mills v. First Fed. S & L Ass’n, 83 F.3d 833, 840 (7th Cir. 1996) .................................................. 3

Moorehead v. Mustang Constr. Co., 821 N.E.2d 358, 360 (2004) ................................................. 8

Mopex, Inc. v. Chi. Stock Exch., 2003 U.S. Dist. LEXIS 2807,
  at *12 (N.D. Ill. 2003) ............................................................................................................. 14

Motherway, Glenn & Nepleton v. Tehin, 2003 U.S. Dist. LEXIS 10928,
   at *15-16 (N.D. Ill. 2003) ........................................................................................................ 24

Parker v. Four Seasons Hotels, Ltd., 845 F.3d 807, 812 (7th Cir. Ill. 2017) ................................ 24

Reynolds v. Henderson & Lyman, 903 F.3d 693, 697 (7th Cir. 2018) .......................................... 15

Rodrian v. Seiber, 551 N.E.2d 772, 775 (Ill. App. 1990).............................................................. 24

Sak v. Citimortgage, Inc., 940 F. Supp. 2d 802 (N.D. Ill. 2013) ................................................... 17

Sarno v. Thermen, 608 N.E.2d 11 (1992)...................................................................................... 25

TNT Logistics N. Am., Inc. v. Bailly Ridge TNT, LLC,
   2006 U.S. Dist. LEXIS 73316, at *24 (N.D. Ill. 2006) .......................................................... 16

U.S. ex rel. Lisitza v. Par Pharm. Cos., 276 F. Supp. 3d 779, 808 (N.D. Ill. 2017) ............... 14, 23

Vulcan Golf, LLC v. Google, Inc., 552 F. Supp. 2d 752, 782 (N.D. Ill. 2008) ............................. 21

Watts v. Laurent, 774 F.2d 168, 179 (7th Cir. 1985) ...................................................................... 3

Wendorf v. Landers, 755 F. Supp. 2d 972, 981 (N.D. Ill. 2010) ................................................... 24


Statutes

Illinois Consumer Fraud Act ............................................................................... 8, 9, 12, 14, 21, 24

Illinois Mortgage Foreclosure Law ......................................................... 1, 9, 10, 13, 17, 18, 22, 23


Rules

Fed. R. Civ. P. 56(a) ........................................................................................................................ 2

Local Rule 56.1 ............................................................................................................................... 3




                                                                      iii
   Case: 1:15-cv-10109 Document #: 278 Filed: 11/20/18 Page 5 of 32 PageID #:4518



Treatises

Restatement (Second) of Torts (1979) ................................................................................... passim




                                                              iv
  Case: 1:15-cv-10109 Document #: 278 Filed: 11/20/18 Page 6 of 32 PageID #:4519



                                        INTRODUCTION

       Nirav Thakkar’s otherwise quiet life and existence was shattered in 2013 when Ocwen

entered the picture. Thakkar had peacefully resided in the property at 311 Danbury Drive for

approximately seven years when Ocwen began servicing the mortgage loan on the home. Almost

immediately Ocwen began to agitate for claimed missed payments and unpaid fees. These claims

snowballed despite numerous efforts on Thakkar’s part to resolve the situation from February until

October of 2013. In October of 2013, Ocwen ordered the invasion of Thakkar’s home despite the

fact Thakkar was not delinquent on his mortgage and his home was occupied and secure.

       As a matter of business practice, Ocwen flaunts the statutory protections of the IMFL for

consumers in Illinois by trampling upon their rights to the peaceable possession of their homes in

the name of property preservation. Ocwen orders the invasion of consumer’s homes in a pre-

foreclosure setting on the basis of an exterior “drive-by” inspection. In a drive-by inspection, a

vendor takes as little as one minute but no more than fifteen minutes to view the outside of a home

and make a determination that the home is either occupied or vacant. On a finding of vacancy,

Ocwen claims it is required to invade the home and change the locks to secure the property. Ocwen

does all of this through self-help and without any Court’s authorization. Ocwen undertakes this

scheme knowing that a consumer’s home can be damaged, a consumer can be locked out, and their

personal property can be taken.

       To accomplish this scheme, Ocwen enlists its vendor, Altisource, along with the “on the

ground” vendors that Altisource hires to actually perform the ordered work. These parties have a

contractual scheme that requires each of them to engage in a literal “see no evil, hear no evil, speak

no evil” process. To wit, Altisource requires by contract unwavering loyalty to complete every

order received as quickly as possible and without question. The “on the ground” vendors then

follow the mandate to do exactly as they are told without question and without regard to the




                                                  1
  Case: 1:15-cv-10109 Document #: 278 Filed: 11/20/18 Page 7 of 32 PageID #:4520



legality, vel non, of their conduct. After finding themselves the subject of a legal complaint, these

defendants scatter like a covey of quail behind the feigned ignorance of the legality of their actions

and the claim that they “must follow orders.”

        Thakkar’s outcome is typical for a victim of this outrageous scheme. He has lost valuable

property, he has been excluded from his home twice, his home has been invaded twice and he has

suffered extreme duress to the point that he abandoned living in the home. To make this situation

even worse, the second invasion of Thakkar’s home occurred after the mortgage loan Ocwen

serviced had been paid in full. However, the Defendants’ collective lust to fill orders and turn

dollars could not stop them from going back a second time and piling insult on top of injury. As

will be shown herein, there is clearly sufficient evidence for Thakkar’s claims to be presented to

the jury.

                                    STANDARD OF REVIEW

        Summary judgment is only appropriate if the pleadings, answers to interrogatories,

admissions, affidavits and other material show “that there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). “[D]isputes

over facts that might affect the outcome of the suit under the governing law will properly preclude

the entry of summary judgment.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

Summary judgment does not “authorize[] trial on affidavits.” Id. at 255. Rather, “[c]redibility

determinations, the weighing of the evidence, and the drawing of legitimate inferences from the

facts are jury functions, not those of a judge, whether she is ruling on a motion for summary

judgment or for a directed verdict.” Id. “[A]t the summary judgment stage the judge’s function is

not himself to weigh the evidence and determine the truth of the matter but to determine whether

there is a genuine issue for trial.” Id. 249. The Anderson court also noted that this standard mirrored

the standard for a directed verdict which is “if, under the governing law, there can be but one




                                                  2
  Case: 1:15-cv-10109 Document #: 278 Filed: 11/20/18 Page 8 of 32 PageID #:4521



reasonable conclusion as to the verdict. If reasonable minds could differ as to the import of the

evidence, however, a verdict should not be directed.” Id. at 250-51 (internal citations omitted).

Summary judgment is only appropriate where “no reasonable jury could find for the party

opposing the motion.” Mills v. First Fed. S & L Ass’n, 83 F.3d 833, 840 (7th Cir. 1996).

                              RESPONSE TO OCWEN’S “FACTS”

         Thakkar files concurrently herewith his separate responses to Ocwen’s statement of fact

[236], as well as his statement of additional fact. To the extent Ocwen’s additional 4-1/2 pages of

“facts” set forth in Ocwen’s memorandum of law [233], attempts to set forth new or different facts

from the record, that is an improper violation of the local rules and constitutes excessive statements

of fact that should be disregarded. See Local Rule 56.1 and this Court’s Standing Order.

                                           ARGUMENT

   I. OCWEN IS LIABLE FOR THE ACTIONS OF ALTISOURCE, BAXOL, LAUDAN & GREEN GROUP

         Ocwen claims that it has no relationship with and, therefore, no control over the actions of

the several contractors in this case. (Dkt. # 238 p.7.) Restatement (Second) of Torts §877, (1979)

states that “For harm resulting to a third person from the tortious conduct of another, one is subject

to liability if he . . . orders or induces the conduct, if he knows or should know of circumstances

that would make the conduct tortious if it were his own.” Janda v. Kwiatkowski, 2007 U.S. Dist.

LEXIS 5427, at *15 (N.D. Ill. 2007). In such a case the injured party may proceed to judgment

against any or all of the responsible actors in a single or in several different actions. See

RESTATEMENT (SECOND) OF TORTS, § 882. Watts v. Laurent, 774 F.2d 168, 179 (7th Cir.

1985).

         Comment (a) to Restatement (Second) of Torts § 876 states that “parties are acting in

concert when they act in accordance with an agreement to cooperate in a particular line of conduct

or to accomplish a particular result. The agreement need not be expressed in words and may be




                                                  3
  Case: 1:15-cv-10109 Document #: 278 Filed: 11/20/18 Page 9 of 32 PageID #:4522



implied and understood to exist from the conduct itself.” Cebulske v. Johnson & Johnson, 2015

U.S. Dist. LEXIS 33042, at *10-11 (S.D. Ill. 2015) (citing Restatement (Second) of Torts § 876,

cmt. (a) (1979)). This §876(a) definition also fits the conduct at issue in this case providing another

theory upon which Ocwen can be held liable for the actions of the allegedly remote vendors. This

is especially true when the Court considers Ocwen’s admission that no trespass would occur

without Ocwen providing the order to invade the property including the location of the property

invaded. (SOAF ¶36).

       Even accepting the defendants’ explanation of their relationship at face value, Ocwen may

 still be held liable for the conduct of the Altisource vendors under well established principles of

 law governing trespass. “The Restatement (Second) of Torts is consistent with this limitation, for

 it defines liability for trespass as follows: One is subject to liability to another for trespass,

 irrespective of whether he thereby causes harm to any legally protected interest of the other, if he

 intentionally (a) enters land in the possession of the other, or causes a thing or a third person to

 do so.” Lilly Indus. v. Health-Chem Corp., 974 F. Supp. 702, 708 (S.D. Ind. 1997). See also

 Loukas v. Clear Channel Outdoor, Inc., 2013 U.S. Dist. LEXIS 180635, at *4 (N.D. Ill. 2013).

       Ocwen relies primarily upon the authority set out in Jackson v. Bank of New York, 62 F.

Supp. 3d 802, 813 (N.D. Ill. 2014) (internal citations omitted) for its position that it cannot be

liable under a respondeat superior theory for the action of any vendors. Jackson is distinguishable

from the present case in a number of ways and has little to no utility in this matter. For instance,

Jackson lacks any substantive discussion of liability under any of the restatement sections and

authorities noted infra by Thakkar including §§ 158(a) or 875-877. Each of these restatement

sections authorize the imposition of liability upon Ocwen for the trespass of a third party triggered

by Ocwen’s order for the property to be secured. Jackson also contains no evidence and lacks any

discussion of, the contractual relationships of the defendants, or the degree of control that may or




                                                  4
 Case: 1:15-cv-10109 Document #: 278 Filed: 11/20/18 Page 10 of 32 PageID #:4523



may not have been present in those relationships.

        Ocwen spills much ink arguing traditional agency analysis with an emphasis on control of

the agents’actions. This “general analysis” is not the end of the analysis in this situation. See

Lawlor v. N. Am. Corp. of Ill., 983 N.E.2d 414, 425 (2012). In Lawlor, the Illinois Supreme Court

was faced with a similar argument as Ocwen makes here, i.e., that the defendant could not be liable

for the actions of an independent contractor. The Lawlor court explained “[t]hat someone is an

independent contractor, however, does not bar the attachment of vicarious liability for his actions

if he is also an agent. As this court has previously explained, no precise formula exists for deciding

when a person's status as an independent contractor is negated.” Id. at 427.

        The Lawlor court instructed “the determination of whether a person is an agent or

independent contractor rests upon the facts and circumstances of each case. [T]he cardinal

consideration is whether that person retains the right to control the manner of doing the work.

Courts should also consider the following factors in considering the question of whether a person

is an agent or independent contractor: (1) the question of hiring; (2) the right to discharge; (3) the

manner of direction of the servant; (4) the right to terminate the relationship; and (5) the character

of the supervision of the work done. The presence of one or more of the above facts and indicia are

not necessarily conclusive of the issue. These factors merely serve as guides to resolving the

primary question of whether the alleged agent is truly an independent contractor or is subject to

control.” Id. at 427 (Internal citations and ellipsis omitted).

        Ultimately the Lawlor court found an agency relationship existed, noting, “we recognize

 there was no direct evidence that North American knew how the phone records were acquired by

 investigators. The jury could reasonably infer, however, that North American was aware that

 Lawlor’s phone records were not publicly available, and that by requesting such records from

 Probe and providing DiLuigi, Probe's president, with Lawlor’s personal information, North




                                                   5
 Case: 1:15-cv-10109 Document #: 278 Filed: 11/20/18 Page 11 of 32 PageID #:4524



 American was setting into motion a process by which investigators would pose as Lawlor to

 obtain the material.” Id. at 428. Similarly here, Ocwen has admitted its order to secure Thakkar’s

 property sets into motion a process by which another party would unquestioningly invade that

 property through a trespass. (SOAF ¶36). This trespass is an illegal action resulting directly from

 Ocwen’s order. Also, the contractual terms requiring unquestioning obedience to the orders

 received constitute sufficient control as to make the remaining parties Ocwen’s agent. See (SOAF

 ¶¶54-72). Like in Lawlor, the jury could infer that Ocwen’s knowledge that illegal acts would

 follow its orders makes the vendors agents for purposes of these facts.

       Jackson is also distinguishable with respect to the evidence of control that exists in this

case. Jackson apparently did not obtain the contracts between the various parties in this daisy chain

of burglary as Thakkar has done. See (SOAF ¶¶ 52-70; Thakkar Exs. 10-12). The contracts in this

case and the testimony of the parties make clear that when Ocwen orders a property to be secured

it expects the order to be completed. (SOAF ¶42; Thakkar Exs. 10-12). Ocwen admits its

knowledge the order to secure a property will result in a trespass and a lock change (at minimum)

at the property. (SOAF ¶¶27, 37) Altisource’s contract with Baxol requires the orders to be carried

out as quickly as possible and without question. Thakkar Ex. 11, (SOAF ¶¶ 58-61, Doc. 246 ¶25).

Green Group also testified it retains no discretion and must carry out the orders it receives without

question. (See Green Group. Dep., Dkt. # 236-9 at 19:1-20:20). Clearly Thakkar has substantial

evidence of control all the way into Ocwen’s lap. Ocwen also argues it does not dictate the manner

and method of work performed. However, Ocwen cannot dispute its order to secure a property

mandates a trespass will occur. (SOAF ¶¶ 27, 37). This is enough to trigger liability under

Restatement §158(a).

       Ocwen argues that if there is no principal-agency relationship, then Ocwen deserves

judgment on all of Thakkar’s claims. (Dkt. 238 at p. 11.) However, Jackson does not stand for that




                                                 6
 Case: 1:15-cv-10109 Document #: 278 Filed: 11/20/18 Page 12 of 32 PageID #:4525



proposition. Jackson only involved the question of whether the loan servicer could be vicariously

liable for trespass, conversion, and invasion of privacy on a principal-agent theory. As noted,

Jackson did not consider direct liability under any of the Restatement sections Thakkar has

identified, i.e., §158(a) or §§875-877. Jackson undertook a traditional agency analysis without

consideration of any of the rules of direct liability that are set forth in these Restatement sections.

Jackson also does not consider the question of Ocwen’s direct liability for consumer fraud,

negligence, and civil conspiracy which Thakkar additionally alleges against Ocwen, discussed

infra. These claims were apparently not at issue in Jackson.

       Even if Ocwen could prove that the vendors were independent contractors and there was

no direct liability claim, Ocwen could still be held liable for the conduct of the independent

contractors. Restatement (Second) of Torts, § 414. “[S]ection 414 takes over where agency law

ends by providing a theory of direct liability based on the existence of a duty of reasonable care.

That duty is triggered when the employer--usually a general contractor--has retained supervisory

control over the independent contractor without retaining control over all operative details of a

project.” Aguirre v. Turner Constr. Co., 501 F.3d 825, 829 (7th Cir. 2007).

       Here, Thakkar has offered substantial material evidence that Ocwen has retained

 supervisory control over the actions of the remaining defendants by dictating the terms, timing

 and manner of performance of the property preservation services through the contractual terms

 existing between the parties. Failure to follow these requirements can lead to the vendor being

 required to go back and make corrections, have the payment for their work order reduced or not

 paid at all, and potentially being charged back for the costs of having another vendor go back to

 the property and complete the work order properly. Thakkar Exs. 10-12.

       “Whether a duty exists under §414 is a question of law and turns on whether the defendant

 controls the work in such a manner that he should be held liable. For the rule to apply, the




                                                  7
 Case: 1:15-cv-10109 Document #: 278 Filed: 11/20/18 Page 13 of 32 PageID #:4526



 employer must have retained at least some degree of control over the manner in which the work

 is done. It is not enough that he has merely a general right to order the work stopped or resumed,

 to inspect its progress, or to make recommendations which may or may not be followed. There

 must be such a retention of a right of supervision that the subcontractor is not entirely free to do

 the work in his own way.” Restatement (Second) of Torts § 414, Comment (c) at

 388 (1965). When a general contractor entrusts work to a subcontractor, he’s subject to liability

 if he: (1) fails to prevent the subcontractors from doing the details of the work in a way

 unreasonably dangerous, (2) knows or should know the work is being so done, and (3) has

 opportunity to prevent it by exercising his retained power of control. Restatement (Second) of

 Torts § 414, Comment b at 387-88 (1965).” Moorehead v. Mustang Constr. Co., 821 N.E.2d 358,

 360 (2004); Aguirre v. Turner Constr. Co., 501 F.3d 825, 829 (7th Cir. 2007). A jury could

 determine that Ocwen retained such a right of supervision that none of the remaining defendants

 are entirely free to do the work their own way under penalty of having their contracts cancelled

 by the vendors’ counterparty.

   II. THAKKAR’S CLAIMS DO NOT FAIL AS A MATTER OF LAW INDEPENDENTLY

       A. Thakkar’s ICFA Claim Does Not Fail as a Matter of Law.

               i. Ocwen Engaged in Unfair or Deceptive Conduct

       Ocwen engaged in a series of actions that violate ICFA separately and apart from the

actions of the remaining defendants. These acts begin with numerous systemic errors in the

servicing of Thakkar’s loan and end with Ocwen’s participation in the wrongful scheme which led

to the dispossession of Thakkar from his property. Ocwen is charged with knowledge of the

applicable law. Since at least 2011, case law has been on record in this jurisdiction holding that an

ICFA unfairness claim can arise from a mortgage servicer dispossessing a consumer of his

property without notice or court approval. See Boyd v. U.S. Bank, N.A., 787 F. Supp. 2d 747, 755




                                                 8
 Case: 1:15-cv-10109 Document #: 278 Filed: 11/20/18 Page 14 of 32 PageID #:4527



(N.D. Ill. 2011). Boyd also held “[d]efendants’ actions offended public policy as embodied in the

IMFL.” [I]n residential real estate foreclosure actions, the presumptive right to possession during

foreclosure rests with the mortgagor of the residential real estate.”” Id. at 756.

       Any claimed ignorance of the law is no defense. “The violation (knowing or unknowing)

 of other statutes, regulations, or legal rules does not automatically predicate an ICFA claim, but

 can predicate a claim if the alleged misconduct is independently deceptive or unfair within the

 meaning of the ICFA.” Id. at 755. Ocwen was a defendant in Frazier v. US Bank Nat’l Ass’n,

 2013 U.S. Dist. LEXIS 45330, at *5 (N.D. Ill. 2013) where this type of conduct was found to be

 actionable. Therefore, prior to the wrongful entries in this case, Ocwen had both general (Boyd)

 and specific (Frazier) knowledge of case law that this type of conduct was unlawful and

 actionable in the State of Illinois. Ocwen does not seem to care what the law is on this point.

 Ocwen testified that it did not seek any court’s permission to enter Thakkar’s premises and has

 never sought any court’s permission to enter any property in the State of Illinois at any time

 between 2013 and the date of Ocwen’s 30(b)(6) deposition. See (SOAF ¶37).

       Ocwen’s attitude towards its legal obligations is either reckless or intentional. This is

 especially true when considering Ocwen’s admission that the property would not have been

 secured without Ocwen’s work order to Altisource. (SOAF ¶37). Ocwen knew when the order

 was issued that the locks would be changed, but defers to its vendors as to whether utilities will

 be terminated and personal property removed. (SOAF ¶26). Ocwen also has no mechanism to

 stop work orders once they are issued even when the loan is paid current. (SOAF ¶42).

       This evidence shows that Ocwen ordered default property preservation services in violation

 of the time frames set out in its own internal rules and in conflict with the timelines of its own

 letters and that when these services were carried out in the first instance the loan was not in

 default. (SOAF ¶¶33-34, 43-49). As to the second break-in, Ocwen allowed Altisource to




                                                  9
 Case: 1:15-cv-10109 Document #: 278 Filed: 11/20/18 Page 15 of 32 PageID #:4528



 commandeer its system of record to order property preservation services for a loan that was paid

 in-full. (SOAF ¶¶38-39). When Ocwen was contacted by the Naperville Police, instead of relating

 to them that Altisource had ordered services to Thakkar’s property, Ocwen refused to provide

 any information about who had entered Thakkar’s property. (SOAF ¶40). Likewise, Altisource

 stonewalled the Naperville Police despite a stated policy of taking appropriate actions against a

 vendor engaged in dishonest conduct. (SOAF ¶¶ 76-79).

       Ocwen engaged in the following unfair acts: Ocwen ordered the invasion of Thakkar’s real

property and effectively Thakkar’s dispossession from the property. (SOAF ¶¶ 26-27). Ocwen

knew its orders would result in its agents breaking into Thakkar’s home. Id. Ocwen’s orders to its

agents caused Thakkar to be locked out of his home. Doc. 236-1 at 86:2-14. Ocwen’s orders

resulted in the removal and loss of Thakkar’s personal property. Doc. 236-1 at 212:4-14. Ocwen

knowingly utilizes an inadequate software platform, RealServicing, which Ocwen knew was

incapable of many basic functions of a mortgage servicing platform, including accurately posting

payments, accurately maintaining records of written and oral communications, accurately dating

and tracking written correspondence, and produced inaccurate records. Thakkar Exs. 5-7, 23.

       The record evidence also supports a finding that Ocwen is actively engaged in a conspiracy

to undermine, ignore and defeat the protections afforded citizens of the State of Illinois by violating

the obligations imposed under the IMFL en masse, repeatedly and intentionally, with full

knowledge of the illegality of its conduct and that of its co-conspirators. Ocwen also undertakes

actions which it knows will undermine, ignore and defeat the protections afforded citizens of the

State of Illinois by violating the obligations imposed under the IMFL en masse and Ocwen

undertakes this conduct with full knowledge of the illegality of its conduct. As noted infra, prior

to the wrongful entries in this case, Ocwen had both general (Boyd) and specific (Frazier)

knowledge of case law that this type of conduct was unlawful and actionable in the State of Illinois.




                                                  10
 Case: 1:15-cv-10109 Document #: 278 Filed: 11/20/18 Page 16 of 32 PageID #:4529



Despite this notice, Ocwen did not seek any court’s permission to enter Thakkar’s premises or any

other premises in the State of Illinois at any time between 2013 and the date of Ocwen’s 30(b)(6)

deposition. See Doc. 236-8 at 211:3 to 213:22.

       Ocwen also concedes that its order to secure the property is the trigger to the invasion of

Thakkar’s (or any other consumers) property. Doc. 236-8 at 124. Ocwen knows that its order to

secure the property will result in, at least, the consumer being locked out of their home but can

result in the termination of utilities and the removal of all personal property from the home. Doc.

236-8 at 123. Ocwen also has no mechanism to stop work orders such as orders to secure a property

once they are issued even when the loan is paid current. Doc. 236-8 at 150:10-154.

       Thakkar’s interest in the real property in question, first as a leaseholder and then as fee title

owner vests in Thakkar legally protected rights. See Jackson, at 813. The ordering of the illegal

invasion of a consumer’s home, whether by leasehold or fee simple interest, is the type of conduct

that would obviously implicate general consumer protection concerns. This is especially true in

light of the fact that Ocwen had preexisting notice both general and specific that the conduct in

question is illegal and yet Ocwen continues to engage in this conduct. (SOAF ¶75).

       Ocwen engaged in the following deceptive acts: Ocwen represented to Thakkar that Ocwen

had a legal right to lock him out of the property. Ocwen failed to disclose that it was unlawful to

seek to take possession of a consumer’s property without a court order.

       Ocwen’s intent that Thakkar rely upon these acts can be inferred from Ocwen’s conduct.

Life Plans, Inc. v. Sec. Life of Denver Ins. Co., 800 F.3d 343, 349 (7th Cir. 2015). Ocwen made no

effort to see to it that Thakkar’s property was returned to him. Ocwen never acknowledged it

lacked the legal right to order his property to be invaded in the name of “preservation services.”

       The conduct complained of clearly involves trade or commerce as it involves mortgage

servicing, the mails, interstate telephonic communications and emails, as well as property




                                                  11
 Case: 1:15-cv-10109 Document #: 278 Filed: 11/20/18 Page 17 of 32 PageID #:4530



preservation services which were invoiced, billed and paid in multiple states.

        Thakkar was damaged in the following ways: Thakkar lost approximately $100,000 in

personal property (Doc. 236-1 at 212:4-14), Thakkar was forced to hire a locksmith to replace

deadbolts and fix his patio door (Doc. 236-1 at 128:22-129:17), Thakkar was forced to repair a

water heater damaged by the defendants (Doc. 236-1 at 126:21-127:16), Thakkar was without

water in the home for at least a week (Doc. 236-1 at 128:3-15), Thakkar has suffered severe

emotional distress and fear which caused him to abandon living in the subject property (Doc. 236-

1 at 172:15-175:15; 184:7-185:6; 200:1-202:8; Thakkar Ex. 15 at 23:2-14; Thakkar Ex. 16 at 7:18-

8:1, 14:2-17, 15:13-17:18; Thakkar Ex. 17 at 16:18-17:16, 19:15-22:16). These damages clearly

flow from the conduct of Ocwen and the codefendants. In fact, Altisource admits locking a

consumer out of their home and removing their personal property will cause a consumer to

experience distress. (Doc. 236-2 at 151:19-152:7). From this record it is clear that there is

substantial evidence to support sending this issue to the jury.

                ii. Thakkar’s Damages are Proximately Caused by Ocwen.

        As the Court is aware, the jury in this case will be instructed that proximate cause is defined

as “a cause that, in the natural or ordinary course of events, produced the Thakkar’s injury. It need

not be the only cause, nor the last or nearest cause. It is sufficient if it combines with another cause

resulting in the injury.” Here, even if the Court were to determine that Ocwen was not liable for

the conduct of any other party, Ocwen would still have ICFA liability for its orders to invade the

subject property and take possession of it illegally because all of the harm suffered by Thakkar

flows directly from and is proximately caused by these unlawful orders.

        Ocwen appears to make two arguments related to proximate causation. First, Ocwen argues

that Thakkar cannot recover under his ICFA count because he is not the borrower on the loan in

question. This is obviously not the law. In fact, the Jackson case, which Ocwen puts such great




                                                  12
 Case: 1:15-cv-10109 Document #: 278 Filed: 11/20/18 Page 18 of 32 PageID #:4531



weight on in brief, addressed this very issue and found “Although it is undisputed that Plaintiff did

not hold legal title to the Kristine Lane residence, Thakkar has pointed to evidence in the record

from which a jury could conclude that he had a possessory interest in the home at the time of the

alleged trespasses.” Jackson at 813. There is no dispute that Thakkar had a leasehold interest in

the subject property at the time of the first break-in and a fee simple interest in the property at the

time of the second break-in. See Thakkar Ex. 24. Therefore, this argument by Ocwen is borderline

frivolous and is clearly without merit.

       Second, Ocwen argues that it cannot be held vicariously liable for the criminal actions of

Green Group or its subcontractors. Ocwen frames this question in the context of an intervening

criminal act by Green Group’s subcontractors. This is simply not the case. Ocwen ignores the

undisputed evidence that Ocwen’s orders to invade Thakkar’s premises was the catalyst for any of

the other parties’ efforts to “secure” Thakkar’s property. (SOAF ¶27). Ocwen also ignores the fact

that Ocwen’s order was illegal under Illinois law when it was issued because there was no court

order of possession and Ocwen did not seek any order of possession. (SOAF ¶37). Ocwen also

ignores the general (Boyd) and specific (Frazier) notice Ocwen had undisputedly received that this

conduct was illegal before the order to invade Thakkar’s home was given.

        “A civil conspiracy is a combination of two or more persons acting in concert to commit

an unlawful act, or to commit a lawful act by unlawful means.” Beaman v. Freesmeyer, 776 F.3d

500, 510 (7th Cir. 2015) (internal quotations omitted). Clearly, this fact scenario and the ordering

of the self-help eviction was illegal when issued – as it was without any court approval and in

violation of the IMFL. Ocwen’s codefendants have contracts to provide these property

preservation services and each of them ignore the illegality of this conduct to pursue this common

purpose. As this Court recently wrote, “To be liable as a conspirator you must be a voluntary

participant in a common venture, although you need not have agreed on the details of



                                                  13
 Case: 1:15-cv-10109 Document #: 278 Filed: 11/20/18 Page 19 of 32 PageID #:4532



the conspiratorial scheme or even know who the other conspirators are. It is enough if you

understand the general objectives of the scheme, accept them, and agree, either explicitly or

implicitly, to do your part to further them.” Jones v. City of Chicago, 856 F.2d 985, 992 (7th Cir.

1988) (emphasis added). U.S. ex rel. Lisitza v. Par Pharm. Cos., 276 F. Supp. 3d 779, 808 (N.D.

Ill. 2017). The evidence in this case clearly places the defendants in this position together.

        Ocwen has direct knowledge of the illegality of its conduct and is, therefore liable for the

conduct of every other party in the chain of causation. See Mopex, Inc. v. Chi. Stock Exch., 2003

U.S. Dist. LEXIS 2807, at *12 (N.D. Ill. 2003) (“A plaintiff must allege not only that one of

the conspirators committed an overt act in furtherance of the conspiracy, but also that such act

was tortious or unlawful in character. This independently tortious act in furtherance of the

agreement forms the basis of liability for all civil conspirators.” (Internal citations omitted).

Ocwen’s illegal order to invade Thakkar’s home was the catalyst for Thakkar’s harms and trespass

is tortious act.

        Thakkar suffered economic injuries sufficient to trigger ICFA liability. Thakkar

documented in the range of $100,000 in economic losses related to personal property plus hundreds

of dollars in repairs to his doors and water heater arising from the illegal lockout triggered by

Ocwen’s order. See SOAF ¶ 80.

        B. Thakkar’s Claim for Negligence Does Not Fail

        “The four factors courts typically consider in determining whether a duty exists are: (1) the

reasonable foreseeability of injury; (2) the likelihood of injury; (3) the magnitude of the burden of

guarding against injury; and (4) the consequences of placing that burden on the defendant.” Dunn

v. Menard, Inc., 880 F.3d 899, 906 (7th Cir. 2018). Here, each factor weighs heavily in favor of

finding a duty on the part of Ocwen. It is clearly foreseeable that a consumer will be injured if they

are locked out of their home based on an inaccurate determination of vacancy. The likelihood of




                                                 14
 Case: 1:15-cv-10109 Document #: 278 Filed: 11/20/18 Page 20 of 32 PageID #:4533



injury is very high. As Ocwen acknowledges, at minimum, the consumer will be locked out of

their home. (SOAF ¶27). The consumer may also suffer the loss of their personal property and the

termination of their utilities as well as the possibility of resulting damage to the home or its

electrical or plumbing systems.

       Ocwen argues that an intervening illegal act breaks the chain of causation. While correct

in the appropriate context, Ocwen’s cited authorities on this issue do not apply for the reasons

noted in the previous section. Ocwen’s order to invade Thakkar’s home was the catalyst illegal

act; each act that followed was simply in furtherance of carrying out Ocwen’s illegal order. Ocwen

knew its order called for illegal acts when Ocwen ordered the invasion of Thakkar’s home. It was

foreseeable that illegal conduct would occur during the “securing” of Thakkar’s premises since the

very act of securing the premises without a court order was itself illegal.

       Thakkar’s has asserted that Defendants owed a duty to Thakkar to use reasonable care

when determining the occupancy status, making a “vacancy” determination, and performing

internal inspections, lock changes and property preservation activities. Ocwen acknowledges the

importance of getting the vacancy determination right. Doc. 236-8 at 108:13-110:11.

       Despite this, Ocwen will not even expend the effort to call a consumer to determine if the

vacancy determination is accurate. Doc. 236-8 at 81:6-83:14. Ocwen also does not review property

inspections to determine if they appear to accurately reflect the occupancy status. Doc. 236-8 at

135:13-136:3. The legal question appears to be whether Ocwen owes any duty to a consumer to

determine if Ocwen’s inspection vendor has accurately determined vacancy before ordering the

consumer’s home invaded. This question is the Court’s to answer. “Federal law treats the

question whether a duty exists as an issue of law to be decided by a judge.” Reynolds v. Henderson

& Lyman, 903 F.3d 693, 697 (7th Cir. 2018).




                                                 15
 Case: 1:15-cv-10109 Document #: 278 Filed: 11/20/18 Page 21 of 32 PageID #:4534



        The magnitude of the burden of guarding against injury is slight to nonexistent. Ocwen

could have called Thakkar (or any other consumer) and asked if he still occupied the home. Ocwen

had numerous opportunities during the multitude of calls between Thakkar and Ocwen between

the vacancy determination and the illegal invasion of Thakkar’s home. Lastly, the consequence of

placing this burden on the defendant is virtually nonexistent. For the servicer, the burden is as

simple as inserting a question into its verification process that takes place during some or every

call to or from a consumer. This is no great burden in comparison to the catastrophic effect of an

inaccurate determination of vacancy. Each of these factors is tilted greatly in favor of finding a

duty on the part of Ocwen in this situation.

        Secondly, Defendants voluntarily took affirmative steps to control access to and possession

of the subject property, thus taking control and dominion over Thakkar’s personal property and

real property. Once the Defendants engaged in this voluntary undertaking, they owed a duty to not

to increase the risk of harm to the person affected by undertaking. “Pursuant to the voluntary

undertaking doctrine as formulated by the Illinois Supreme Court, one who undertakes,

gratuitously or for consideration, to render services to another is subject to liability for bodily harm

caused to the other by one's failure to exercise due care in the performance of the undertaking.”

TNT Logistics N. Am., Inc. v. Bailly Ridge TNT, LLC, 2006 U.S. Dist. LEXIS 73316, at *24 (N.D.

Ill. 2006). The Illinois Supreme Court “defines the applicable undertaking as necessary for the

protection of a third person or his things and finds liability only in the event of physical harm.” Id.

at *27 (Internal quotes omitted).

        C. Thakkar’s Claim for Trespass Does Not Fail.

        Ocwen again argues that it had no role in the conduct of the downstream vendors. This is

 legally and factually incorrect. The Jackson case relied so heavily upon contains Ocwen’s own

 undoing. “In Illinois, one may be liable in trespass for causing a thing or third person to enter the



                                                  16
Case: 1:15-cv-10109 Document #: 278 Filed: 11/20/18 Page 22 of 32 PageID #:4535



land of another through a negligent act or an intentional act. That is, someone can be liable for

trespass for an intrusion by a third party if he acts with knowledge that his conduct will, with a

substantial degree of certainty, result in the intrusion.” Jackson at 812-13. Ocwen acknowledged

that its order was the triggering event that led to the trespass. Doc 236-8 at 108:22-110:11.

Ocwen’s contention that it mailed Thakkar a letter about the alleged vacancy is disputed. (SOAF

¶22). Ocwen’s own testimony shows that it directed the actions which led to the trespass making

its citation to Sak v. Citimortgage irrelevant and inapposite.

      Ocwen next takes the position, almost in passing, that the mortgage authorized Ocwen to

secure the property. This is also untrue. The mortgage is Thakkar’s Ex. 3. Paragraph 8 of the

mortgage instrument only authorizes the Lender to make “reasonable entries and inspections of

the Property by giving the borrower notice prior to any such inspection specifying reasonable

cause therefor related to Lender’s interest in the property.” Paragraph 13 of the mortgage states

that Illinois law governs the mortgage. This means that Ocwen obtains to no greater rights to

enter the premises through the mortgage than those rights allowed by Illinois law.

      As the Court is well aware, Section 1701 of the IMFL governs the “Right to Possession”

of mortgaged residential real estate. 735 ILCS 5/15-1701. Under this statute, subpart (a) provides

that “Possession under this Article includes physical possession of the mortgaged real estate to

the same extent to which the mortgagor, absent the foreclosure, would have been entitled to

physical possession.” Id. Subpart (f) states that the provisions providing for possession of

mortgaged real estate supersede any other inconsistent statutory provisions, and that the right to

possession cannot be modified by any other instrument. Id. Therefore, even if paragraph 8 of the

mortgage contract provided the lender carte blanche to enter the Property for any reason or no

reason and at any time, paragraph 8 would still be trumped by section 1701(f). See 735 ILCS

5/15-1701(f) (“Except as may be authorized by this Article, no mortgage or other instrument may




                                                17
 Case: 1:15-cv-10109 Document #: 278 Filed: 11/20/18 Page 23 of 32 PageID #:4536



 modify or supersede the provisions of this Article.”).

       Likewise, whether or not a payment default existed at the time of Ocwen’s order to invade

Thakkar’s home is irrelevant. Section 1701(a) of the IMFL provides specific protections for

borrowers in foreclosure. 735 ILCS 5/15-1701(a) (“The provisions of this Article shall govern the

right to possession of the mortgaged real estate during foreclosure.”) The “default” status of the

loan is not a factor in determining a borrower’s right to possession during foreclosure. Id. In fact,

the only potential safe harbor for this conduct is not even argued by Ocwen and would not apply

if Ocwen had argued for the safe harbor.

       The IMFL “safe harbor” for mortgagees to enter “abandoned” real property is found at 735

ILCS 5/15-1505.8(j). However, this “safe harbor” requires the mortgagee to first make a good-

faith determination that the property is “abandoned” as defined in 735 ILCS 5/15-1200.5. Ocwen

does not even attempt to make a factual showing of “abandonment” in accordance with the IMFL.

There is no record evidence that shows any efforts by Ocwen to make any “abandonment”

determination, or even consider the requirements of 735 ILCS 5/15-1200.5 before ordering the

invasion of Thakkar’s home.

       D. Thakkar’s Claim for Conversion Does Not Fail.

       Ocwen claims that it cannot be held liable for the independent acts of a third party. The

only problem with this position is that the illegal acts of the third party are not independent and

they arise from the illegal order to invade Thakkar’s home issued by Ocwen. As noted in subpart

A(ii) herein, there is no break in the causality chain for an illegal act arising from an order to

commit the illegal act. The parties here are part of a conspiracy to engage in illegal violations of

the IMFL en masse. Ocwen understands that when it issues an order to invade a consumer’s home

in violation of Illinois law that one possibility is that the vendor will remove all of the personal

property from the home. Doc. 236-8 at 108:22-110:11.




                                                 18
 Case: 1:15-cv-10109 Document #: 278 Filed: 11/20/18 Page 24 of 32 PageID #:4537



       Ocwen does not claim that Thakkar fails to meet any element of conversion. Instead,

Ocwen rests its position on the argument that the removal of the property was a criminal act.

However, Green Group testified it understood its obligations to be to empty the house from wall

to wall. Green Group testified to receiving orders to do work on the property. Doc. 236-9 at 12:13-

22. This work included removing all personal property from the home. Doc. 236-9 at 14:3-21 and

Thakkar Ex. 25 at 00009. This document and this testimony is clearly sufficient evidence to put

this question to the jury over Ocwen’s objection.

       Ocwen’s order resulted in Defendants assuming dominion and control over the real and

personal property illegally and without any authorization from Thakkar. As previously noted, the

“agency chain” is unbroken through to the actual entrants onto Thakkar’s property because of the

illegal nature of the entire scheme and the illegal actions of Ocwen through to the vendors on the

ground under well-established conspiracy law set out in A(ii) herein.

       E. Thakkar’s Claim for Invasion of Privacy Does Not Fail.

       Ocwen cites Lovgren v. Citizens First Nat’l Bank of Princeton, 126 Ill.2d 411, 417 (1989)

for the premise the Illinois Supreme Court has not recognized a cause of action for intrusion upon

seclusion. However, the Supreme Court of Illinois did officially recognize the cause of action in

2012. Lawlor v. N. Am. Corp. of Ill., 983 N.E.2d 414, 425 (2012).

       In Lovgren, the Illinois Supreme Court analyzed a fact pattern to determine if the facts met

the elements of intrusion upon seclusion. The Lovgren court specifically noted “The basis of the

tort is not publication or publicity. Rather, the core of this tort is the offensive prying into the

private domain of another.” Id. The Lovgren court went on to give several examples of the type of

conduct that would form the basis of the tort. The frst example listed was invading someone’s

home. Id. Without Ocwen’s order there would have been no invasion of Thakkar’s home. Without

rehashing the entire argument made earlier at section A(ii) of this brief, it is clear Ocwen




                                                19
 Case: 1:15-cv-10109 Document #: 278 Filed: 11/20/18 Page 25 of 32 PageID #:4538



understood illegal conduct would result from its order to invade the premises. Ocwen cannot avoid

liability simply because it paid another to undertake the actions Ocwen ordered.

        Ocwen next argues that Thakkar has pointed to no private facts. This again, is not true.

Thakkar’s home was invaded, an example of actionable wrong stated specifically by the Illinois

Supreme Court in Lovgren. Further, Thakkar’s bedroom was rummaged through, his banking

records and financial records containing sensitive personal information was taken, medical records

and medications were taken. Doc. 236-1 at 98:12-101:11.

        Next, Ocwen argues that Thakkar has suffered no physical harm. This is not the law. The

Lawlor court held, “The intrusion itself makes the defendant subject to liability, even though there

is no publication or other use of any kind of the information outlined.” Id. at 425. The elements of

this tort are “(1) an unauthorized intrusion or prying into the plaintiff's seclusion; (2) the intrusion

must be offensive or objectionable to a reasonable man; (3) the matter upon which the intrusion

occurs must be private; and (4) the intrusion causes anguish and suffering.” Melvin v. Burling, 141

Ill. App. 3d 786, 789 (1986).

        Thakkar has provided evidence of mental anguish and testified that his fear for his own

safety caused him to abandon living in the subject property. Doc. 236-1 at 184:7-16, 199:18-201:9.

This evidence alone is sufficient to show a triable issue related to Thakkar’s anguish and suffering.

Thakkar also has several lay witnesses who corroborate the mental anguish claims. (Thakkar Ex.

15 at 23:2-14; Thakkar Ex. 16 at 7:18-8:1, 14:2-17, 15:13-17:18; Thakkar Ex. 17 at 16:18-17:16,

19:15-22:16). Thakkar specifically linked this anguish to the invasions of his home. Contrary to

Ocwen’s argument, Thakkar’s testimony and the corroborating testimony of his lay witnesses

provide sufficient evidence to put this question to the jury.

            F. Thakkar’s Claim for Civil Conspiracy Does Not Fail.

        Ocwen’s argumenta are specious. The elements of a civil conspiracy as “(1) a combination




                                                  20
 Case: 1:15-cv-10109 Document #: 278 Filed: 11/20/18 Page 26 of 32 PageID #:4539



 of two or more persons; (2) for the purpose of accomplishing by some concerted action

 either an unlawful purpose or a lawful purpose by unlawful means; (3) in the furtherance

 of which one of the conspirators committed an overt tortious or unlawful act.” Vulcan

 Golf, LLC v. Google, Inc., 552 F. Supp. 2d 752, 782 (N.D. Ill. 2008).

       The first two elements obviously exist. Ocwen, Altisource, Laudan, and Baxol constitute

“two or more persons” and the series of undisputed contracts between the parties for the purpose

of providing property preservation services. Thakkar Exs. 10-14. Providing these services is not

per se illegal. The manner in which the services are provided is illegal. Ocwen has testified that it

did not in this case and does not in any case ever seek any court’s permission before ordering any

Illinois residential property secured. Doc. 236-8 at 210:6-211:14. Ocwen has also testified when

an order to secure a property is issued at minimum the locks on the house will be changed. Doc.

236-8 at 123:4-6. Ocwen also testified that without its order to secure the Thakkar property it

would not have been secured. Doc. 236-8 at 123:22-124:11.

       As to the third element, it cannot be argued that invading Thakkar’s home is not a tortious

or unlawful act. Case law points directly to the invasion of a home as textbook example of intrusion

upon seclusion. Boyd and Frazier are but two of many cases in this District holding that the conduct

in question is a violation of ICFA. Restatement Second of Torts §§ 158(a) or §§875-877 all provide

for tort liability for the conduct that has occurred in this case. Thakkar has also provided ample

authority that the conduct in question constitutes trespass, conversion and negligence. Since

Thakkar has offered substantial evidence in support of each of his other tort claims to allow the

claim to be presented to the jury there is sufficient evidence of underlying tortious conduct to

support the conspiracy count going to the jury as well.

       Breaking down Ocwen’s position further, Ocwen argues there is no evidence to support

Thakkar’s allegation the defendants entered into express agreements. The agreement between




                                                 21
 Case: 1:15-cv-10109 Document #: 278 Filed: 11/20/18 Page 27 of 32 PageID #:4540



Ocwen and Altisource is found at Plaintiff’s Ex. 10. The agreement between Altisource and Baxol

is found at Plaintiff’s Ex. 11. The agreement between Altisource and Laudan is found at Plaintiff’s

Ex. 12. Clearly there are express agreements between the defendants.

       The lynchpin of these agreements is the unyielding obligation to complete the orders

without question as and quickly as possible. Baxol and Green Group testified that they lacked

authority to question orders given the contractual obligation to perform any order issued by their

upstream coconspirator. See Doc. 236-9 at 19:1-20:20; Doc. 236-4 at 78:22-79:9.

       Ocwen also argues that there is no evidence to support the allegation that the agreements

call for Defendants to ignore the possessory rights of homeowners in violation of law. Besides

misrepresenting Thakkar’s allegations in the complaint, Ocwen completely ignores its own

testimony on the subject. Ocwen has admitted ignoring the IMFL and the absolute right of

residential property owners to possession of their property prior to the entry of a court order of

possession. Doc. 236-8 at 123:4-6, 123:22-124:11, 210:6-211:14.

       Irrespective of whether Ocwen has direct access to the software of its coconspirators,

Ocwen acknowledges that its order to secure a property will result in the changing of the locks, at

minimum and may also result in the termination of utilities, damage to the home and the removal

of personal property from the home. (SOAF ¶27). The act of changing the locks, in and of itself,

is an interference with any affected consumer’s right to the peaceable possession and quiet

enjoyment of their home. Boyd v. U.S. Bank, N.A., 787 F. Supp. 2d 747, 756 (N.D. Ill. 2011).

Ocwen’s direct contractual counterparty, Altisource, admits that changing the locks will cause a

consumer to experience distress. Doc. 236-2 at 151:19-152:7.

       Ocwen next argues that Thakkar “lumps together” the conduct of the defendants. This is

much more akin to an argument to be made at the pleadings stage. Ocwen does not claim that it is

confused as to Thakkar’s theory of the case. The allegations regarding conspiracy in this case are




                                                22
 Case: 1:15-cv-10109 Document #: 278 Filed: 11/20/18 Page 28 of 32 PageID #:4541



not “conclusory and vague.” Rather, the substantive evidence that supports this case and this cause

of action being submitted to the jury is rooted squarely in the admitted conduct of Ocwen,

Altisource and the rest of the conspirators in this case.

   This Court recently held “To be liable as a conspirator you must be a voluntary participant in a

common venture, although you need not have agreed on the details of the conspiratorial scheme

or even know who the other conspirators are. It is enough if you understand the general objectives

of the scheme, accept them, and agree, either explicitly or implicitly, to do your part to further

them.” Jones v. City of Chi., 856 F.2d 985, 992 (7th Cir. 1988) (emphasis added). U.S. ex rel.

Lisitza v. Par Pharm. Cos., 276 F. Supp. 3d 779, 808 (N.D. Ill. 2017).

       Ocwen cannot argue that the express agreements to provide property preservation services

do not constitute a common venture among Defendants. Ocwen is not required to know every

vendor or subvendor involved in the scheme. It is enough that Ocwen knows it is issuing orders

for pre-foreclosure residential real estate in Illinois to be “secured” by invading the premises and

locking out the consumers without seeking any court’s permission to do so. This satisfies this

Court’s standard announced in Par Pharm because Ocwen agrees to do its part (issue the orders)

and Ocwen understands the general objective of the scheme will result in consumers being locked

out of their home and Ocwen both accepts and seeks this outcome.

        Ocwen cannot deny the contractual terms between itself and Altisourc. or the express

agreements between Altisource and Baxol or Baxol and Green Group. Ocwen’s order to invade

consumers’ homes does in fact constitute direction to the remaining Defendants to ignore the

possessory rights of homeowners in Illinois in violation of the IMFL. 1Ocwen’s order to invade a

consumer’s home, including Thakkar’s home, is the triggering event for the other members of the

conspiracy to take action. Without Ocwen’s triggering order its co-conspirators would have no

idea what property or properties should be targeted for invasion and their conduct would then




                                                 23
 Case: 1:15-cv-10109 Document #: 278 Filed: 11/20/18 Page 29 of 32 PageID #:4542



become nothing more than random garden variety burglary.

       G. The Questions of Punitive Damages Should Go to the Jury

        Ocwen cites Parker v. Four Seasons Hotels, Ltd., 845 F.3d 807, 812 (7th Cir. Ill. 2017)

 for the premise “[t]he preliminary question of whether the facts of a particular case justify the

 imposition of punitive damages is properly one of law.” While Parker does in fact contain that

 language, the case does not stand for the proposition Ocwen seems to infer. Parker points to the

 Barton case for the premise that, “[w]hether punitive damages can be awarded for a particular

 cause of action is a matter of law, but the question of whether a defendant’s conduct was

 sufficiently willful or wanton to justify imposing punitive damages is generally for the jury to

 decide.” Barton v. Chi. & N. W. Transp. Co., 757 N.E.2d 533, 555 (Ill. App. 1st Dist. 2001). The

 threshold question then is whether a cause of action allows for a punitive damages award.

       Illinois law permits the imposition of punitive damages in appropriate circumstances for

violations of ICFA, trespass, conversion, intrusion upon seclusion, and civil conspiracy.

“Generally, punitive damages are awarded when the underlying tort is accompanied by

aggravating circumstances such as willful, wanton, malicious, or oppressive conduct.”

City of Evanston v. Texaco, Inc., 19 F. Supp. 3d 817, 828 (N.D. Ill. 2014) “Punitive damages may

be awarded for violations of the Illinois Consumer Fraud Act based on unfair conduct in cases

where the defendant acts maliciously or with deliberate indifference. Wendorf v. Landers, 755 F.

Supp. 2d 972, 981 (N.D. Ill. 2010).” Hammer v. RCS, Inc., 2015 U.S. Dist. LEXIS 162636, *75

(N.D. Ill. 2015). Punitive damages are available for intentional trespass. First Nat’l Bank v. Amco

Eng’g Co., 335 N.E.2d 591, 594 (Ill. 1975). Punitive damages may also be recovered for a willful

and wanton trespass. Rodrian v. Seiber, 551 N.E.2d 772, 775 (Ill. App. 1990).

Punitive damages are available for a claim of conversion. Cirrincione v. Johnson, 184 Ill. 2d 109

(Ill. 1998). Motherway, Glenn & Nepleton v. Tehin, 2003 U.S. Dist. LEXIS 10928, at *15-16 (N.D.




                                                24
 Case: 1:15-cv-10109 Document #: 278 Filed: 11/20/18 Page 30 of 32 PageID #:4543



Ill. 2003). Punitive damages are also available for intrusion upon seclusion. Lawlor v. N. Am. Corp.

of Ill., 983 N.E.2d 414, 430 (2012). The case of Sarno v. Thermen, 608 N.E.2d 11 (1992) authorizes

the recovery of punitive damages for civil conspiracy.

       Ocwen also argues that there is no evidence from which a reasonable jury could conclude

that Ocwen through its superior or managerial officers deliberately participated in any wrongful

or outrageous conduct of “Green Group or the other defendants” and therefore the Court should

not allow the issue of punitive damages to go to the jury. Again, this position ignores Ocwen’s

own admissions set out herein. Ocwen issued the orders which triggered the unlawful conduct in

this case. Ocwen cannot issue an order that it knows is illegal and will result in further illegal

actions by its conspirators and then deny its responsibility for the illegality.

       Ocwen’s conduct in this instance is outrageous to an extreme. Ocwen admits that it ignores

the requirements of Illinois law and orders its coconspirators to invade the residential real estate

of consumers throughout the State of Illinois in direct contravention of Illinois law. Ocwen admits

its knowledge that these orders will result in Illinois consumers being locked out of their homes.

Ocwen is also aware that, like in Thakkar’s case, the homes can be damaged, utilities terminated

and personal property taken from the consumer’s home. A reasonable jury could infer from the

evidence that Ocwen undertakes this conduct intentionally to expedite the foreclosure process

through self-help, to circumvent the applicable law, to profit from expedited foreclosures and to

bully, intimidate and buffalo consumers to abandon their homes and their legal possessory rights

to their homes and property. A more outrageous, malicious and harmful scheme would be hard to

concoct in the context of foreclosure and mortgage servicing.

                                          CONCLUSION

       Ocwen’s conduct in this case is an outrageous example of corporate arrogance and

lawbreaking run amok. Ocwen engaged in a scheme to subvert the legal protections afforded to




                                                  25
 Case: 1:15-cv-10109 Document #: 278 Filed: 11/20/18 Page 31 of 32 PageID #:4544



Illinois citizens and illegally ordering the invasion of consumers’ homes en masse. Thakkar has

provided substantial evidence in support of each claim. There is no basis to grant summary

judgment on any of the claims asserted against Ocwen. Ocwen’s motion must be denied in full.

Dated: November 19, 2018                   Respectfully submitted,

                                           /s/ Nick Wooten
                                           Nicholas Heath Wooten
                                           Nick Wooten, LLC
                                           4935 Bay Hill Drive
                                           Conway, AR 72034
                                           nick@nickwooten.com

                                           /s/ Stephen Sotelo
                                           Stephen T. Sotelo
                                           The Homer Law Firm, P.C.
                                           Fifth Avenue Station
                                           200 E. 5th Avenue, Suite 123
                                           Naperville, IL 60563
                                           ssotelo@homerlawoffices.com

                                           /s/ Ross Zambon
                                           Ross Michael Zambon
                                           Zambon Law, Ltd.
                                           (of counsel Sulaiman Law Group, Ltd.)
                                           2500 S. Highland Ave., Suite 200
                                           Lombard, Illinois 60148
                                           rzambon@sulaimanlaw.com

                                           Attorneys for Plaintiff Nirav Thakkar




                                              26
 Case: 1:15-cv-10109 Document #: 278 Filed: 11/20/18 Page 32 of 32 PageID #:4545



                             CERTIFICATE OF SERVICE

        The undersigned certifies that on November 19, 2018 a true and correct copy of the
foregoing PLAINTIFF’S RESPONSE IN OPPOSITION TO OCWEN’S MOTION FOR
SUMMARY JUDGMENT was served upon all counsel of record for the Defendants via
electronic filing.


                                         /s/ Nick Wooten
                                         Nicholas Heath Wooten
                                         Nick Wooten, LLC




                                           27
